DETAILED ACTION
	This Action addresses the communication received on 10 Nov 2022.  Applicant has amended Claims 1-2, 5, and 7; and added Claim 11.  The Office rejects pending Claims 1-11 as detailed below.
Response to Amendments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The Office rejects Claims 1, 5-7, and any corresponding dependent claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claims 1, 5, and 6 recite "acquire, based on a request from a software updating device mounted in the vehicle, a piece of the prerequisite condition information corresponding to the software updating device from among the plurality of pieces of the prerequisite condition information, and transmit the piece of the prerequisite condition information corresponding to the software updating device to the vehicle....” 
Claim 7 recites “the prerequisite condition information being acquired from among plural pieces of the prerequisite condition information based on the request....”
The Specification (P11, L12) states only that “[t]he distribution package may contain verification data for verifying authenticity of the update data, number of pieces of update data, order of installation, and various types of control information used when updating software, and so forth.” Further, (P14, L6) “[u]pon the control unit 39 determining that all prerequisite conditions included in the prerequisite condition information are satisfied, the control unit 39 transfers one or more pieces of received update data to the electronic control units that are the objects of updating and the electronic control units that are the objects of updating perform installation of the update data.”
The “pieces” referred to in the Spec. appear merely to be blocks of the update data, not some discrete retrievable “pieces of the prerequisite condition information” that is now claimed.  Accordingly, that limitation is unsupported and considered new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The Office rejects Claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by David et al. (U.S. Pub. 2020/0174778 [IDS entry]):
As for Claim 1, David teaches a non-transitory storage medium storing a plurality of pieces of prerequisite condition information including one or more prerequisite conditions to be satisfied by a vehicle when updating of software of an electronic control unit installed in the vehicle is executed (P1 ¶4 L4: “In some embodiments, over-the-air updates can be delivered to the vehicle from an update server [the updates including prerequisite information (See following citation) are stored on a server] via a wireless network.”); and one or more processors configured to acquire, based on a request from a software updating device mounted in the vehicle, a piece of the prerequisite condition information corresponding to the software updating device from among the plurality of pieces of the prerequisite condition information, and transmit the piece of the prerequisite condition information corresponding to the software updating device to the vehicle (P5 ¶37 L9: “In some embodiments, the [“pieces”/ i.e. various blocks of the] software update may also include other information, including but not limited to version information, prerequisite information, and instructions for the OTA updater device 108 [Located on the vehicle See FIGs. 1 and 2B] regarding how to install the software on the updatable component 110.”)
As for Claim 2, which depends on Claim 1, David teaches wherein the one or more processors are configured to: receive, from the vehicle, error information including a prerequisite condition determined not to be satisfied by the vehicle, out of all the prerequisite conditions included in the prerequisite condition information; and cause the non-transitory storage medium to store the error information correlatedly with the vehicle (P8 ¶55 L1: “FIG. 4D illustrates an example embodiment of a mobile computing device 102 user interface displaying a failure state for one of the vehicle state conditions according to various aspects of the present disclosure.”)
As for Claim 3, which depends on Claim 2, David teaches the one or more processors are configured to set a prerequisite condition of the vehicle corresponding to the error information, based on the error information (P8 ¶53 L10: “In some embodiments, for vehicle state conditions that are not met, the update processing module 206 may present further information regarding how the operator can cause the conditions to be met.”)
As for Claim 4, which depends on Claim 3, David teaches wherein the one or more processors are configured to set the prerequisite condition of the vehicle corresponding to the error information such that part of the prerequisite conditions to be satisfied by the vehicle is eased  (P8 ¶53 L10: “In some embodiments, for vehicle state conditions that are not met, the update processing module 206 may present further information regarding how the operator can cause the conditions to be met.”)
Claims 5 and 6 recite substantially the same subject matter as Claim 1 and stand rejected on the same basis accordingly.
As for Claim 7, David teaches A software updating device comprising one or more processors configured to: transmit a request regarding software updating to a server (P5 ¶38 L1: “The OTA updater device 108 may receive the software update in a variety of manners. For example, the OTA updater device 108 may transmit a request for available updates to the server computing system 104 ( or another computing system), and may receive the software update [including prerequisite information] in response.”); receive, from the server, prerequisite condition information including one or more prerequisite conditions to be satisfied by a vehicle when updating of software of an electronic control unit installed in the vehicle is executed, the prerequisite condition information being acquired from among plural pieces of the prerequisite condition information based on the request (P5 ¶37 L9: “In some embodiments, the [“pieces”/ i.e. various blocks of the] software update may also include other information, including but not limited to version information, prerequisite information, and instructions for the OTA updater device 108 [Located on the vehicle See FIGs. 1 and 2B] regarding how to install the software on the updatable component 110.”); determine whether the prerequisite conditions included in the prerequisite condition information acquired by the one or more processors are satisfied; and execute updating of the software of the electronic control unit when determining that all of the prerequisite conditions are satisfied (P2 ¶17 L5: “The vehicle and the mobile computing device each communicate wirelessly with a server computing system, which acts as an intermediary between the mobile computing device and the vehicle. One or more prerequisites, including but not limited to whether an initiation device has been actuated, whether an engine of the vehicle is off, whether an ignition key of the vehicle is on, whether a battery of the mobile computing device and/or the vehicle has a sufficient level of charge, and whether a parking brake is set, are checked by the server computing system, the vehicle, and/or the mobile computing device before allowing the update to be initiated.”)
As for Claim 8, which depends on Claim 7, David teaches wherein the one or more processors are configured to, when the one or more processors determine that not all of the prerequisite conditions are satisfied, transmit, to the server, error information including a prerequisite condition determined not to be satisfied by the one or more processors (P8 ¶55 L1: “FIG. 4D illustrates an example embodiment of a mobile computing device 102 user interface displaying a failure state for one of the vehicle state conditions according to various aspects of the present disclosure.”)
As for Claim 9, which depends on Claim 7, David teaches wherein the one or more processors are configured to, when determining that not all of the prerequisite conditions are satisfied after starting updating of the software, cancel updating of the software (P8 ¶55 P17: “In this example, the interface element for initiating the software update 426 (e.g., the "INSTALL" user interface element) is not displayed because of the presence of at least 8 Jun.4,2020 one failure state. Alternatively, in some embodiments, the interface element for initiating the software update 426 may be present in the interface illustrated in FIG. 4D, but disabled.”)
As for Claim 10, which depends on Claim 7, David teaches wherein the one or more processors are configured to, when determining that all of the prerequisite conditions are satisfied before a predetermined amount of time elapses after determining that not all of the prerequisite conditions are satisfied, start updating of the software (P8 ¶53 L10: “In some embodiments, for vehicle state conditions that are not met, the update processing module 206 may present further information regarding how the operator can cause the conditions to be met.”  Further, (P9 ¶63 L4) “As shown, the interface displays an indication 432 that the update was unsuccessful and that the vehicle 106 will automatically retry the software update after a predetermined time period.”)
As for Claim 11, which depends on Claim 1, David teaches wherein the non-transitory storage medium is configured to store the prerequisite condition information including information correlated with a prerequisite condition to be satisfied by the vehicle, which is at least one of (i) identified by a vehicle identification or (ii) identified by a make of the vehicle (P6 ¶42 L1: “At block 312, a user processing module 208 of the server computing system 104 verifies the login credentials and retrieves a list of registered vehicles associated with the user from the vehicle data store 212. ...In some embodiments, the list of registered vehicles may include status information about each vehicle, including but not limited to whether each vehicle has received a software update that is awaiting installation. In some embodiments, the list of registered vehicles may include vehicle identification numbers (VIN s) associated with each vehicle ( or portions thereof), other unique identifiers of the vehicles (such as license plate numbers or other unique identifiers generated for the vehicles to associate the vehicles with records in the vehicle data store 104), and/or information to make it easier to identify a given vehicle (such as a nickname, a color, or a photograph).”)


Response to Arguments
Applicant's arguments filed 10 Nov 2022 relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
9 December 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191